DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 19 December 2019 has been entered. 
1c.	The drawings filed on 30 August 2019 are acceptable. 
Election/Restriction: 

1d.	Applicant's election without traverse of species CD3 as first antigen, CD20 as the second antigen, anti-BCMA-anti-CD3 bispecific antibody, and non-Hodgkin lymphoma, filed on 09 February 2022 is acknowledged. The bispecific antibody elected by Applicant is anti-CD20-CD3.	 
1e.	Claim 50 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.
The restriction requirement is still deemed proper and is therefore made FINAL.
1f.	Claims 1-2, 4, 6, 10-11, 13, 18, 19, 24-26, 30-33, 35, 39-49, 52, 54-56, 58, 60-63, 71, 74-75, 78-79, 81-82, 90-92, 95-96 and 99 are pending. Claim 63 will be searched and examined to the extent that it reads upon the elected species (subparts a and b).

Information Disclosure Statement:  

2.	The information disclosure statements, (IDS) filed on 12/19/2019 and 02/09/2022 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They 

Claim Objections:
3.	Claim 1 is objected to because of the following informalities:  
3a.	Claim 1 recites in lines 2-3, “cytokine release syndrome and infusion related reaction”. It is suggested to insert “(CRS)” after “cytokine release syndrome”, and “(IRR)” after “infusion related reaction”, to provide a basis for the recitations of “CRS” and “IRR” in claims 95 and 96.  

Claim Rejections - 35 U.S.C. § 112 (b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-2, 4, 6, 10-11, 13, 18, 19, 24-26, 30-33, 35, 39-49, 52, 54-56, 58, 60-63, 71, 74-75, 78-79, 81-82, 90-92, 95-96 and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4a.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Claim 1 recites “a method of .  Appropriate correction is required.
4b.	Claim 62 is rejected as being indefinite because the claim recites that the anti-CD20 x anti-CD3 antibody is REGN1979 or an antibody comprising HCVRs/LCVRs of REGN1979 or CDRs of REGN1979. The specification teaches HCVR, LCVR, CDR sequences, as well as common HCVR, LCVR, and CDR sequences for the REGN1979 antibody (page 27, [0113]).  However, it is unclear which of these sequences are the HCVRs/LCVRs/CDRs intended for the REGN1979 of claim 62. Please note that this issue could be overcome by amending the claim to refer to specific SEQ ID NOs for the respective HCVRs/LCVRs/CDRs. 
Claims 1-2, 4, 6, 10-11, 13, 18, 19, 24-26, 30-33, 35, 39-49, 52, 54-56, 58, 60-63, 71, 74-75, 78-79, 81-82, 90-92, 95-96 and 99 are also rejected under 35 U.S.C. 112, [b], is so far as they depend from claim 1 for the limitations set forth above.




Claim Rejections - 35 U.S.C. § 112; Scope of Enablement:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5a.	Claims 1-2, 4, 6, 10-11, 13, 18, 19, 24-26, 30-33, 35, 39-49, 52, 54-56, 58, 60-63, 71, 74-75, 78-79, 81-82, 90-92, 95-96 and 99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of administering REGN1979, (anti-CD20 x anti-CD3 bispecific monoclonal antibody) intravenously (IV) to patients suffering from non-Hodgkin lymphoma [NHL] or chronic lymphocytic leukemia (CLL), wherein said REGN1979 is administered in a step-up dose of 160 mg during weekly treatment and 320 mg during Q2W maintenance treatment, does not provide enablement for a method of administering a primary dose of a therapeutic protein, (10 mg or less) to a subject in week 1, wherein the subject receives 40% to 60% of the primary dose in week 2 and a maximum weekly dose as a single dose in a subsequent week of the dosing regimen, wherein the subject does not suffer from any disorder or disease or wherein the subject is diagnosed with cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The instant claims encompass administration of a therapeutic protein, and claims 52, 54, 60-62, further limit said therapeutic protein as being an antibody or a REGN1979 
Firstly, the instant specification does not enable a method of administering a primary dose of the therapeutic protein, (10 mg or less) to a subject in week 1, wherein the subject receives 40% to 60% of the primary dose in week 2 and a maximum weekly dose as a single dose in a subsequent week of the dosing regimen, wherein the subject does not suffer from any disorder or disease, (1-2, 4, 6, 10-11, 13, 19, 24-26, 30-33, 35, 52, 54-56, 58, 60-63, 71, 74-75, 78-79, 81-82, 91-92, 95-96 and 99), or wherein the subject is diagnosed with cancer, (claims 39-49, 90). The specification does disclose any subjects that the recited dosages were administered to. Moreover, the claims recite doses that are one half of a maximum dose, wherein the maximum dose is 5-320 mg.  However, one skilled in the art would not predict that such a wide dose range, (5 mg to 320 mg) would have the same desired effect in a subject for all possible therapeutic proteins. The specification teaches that the safety, tolerability, and dose-limiting toxicities (DLTs) of REGN1979, (anti-CD20 x anti-CD3 bispecific monoclonal antibody) administered intravenously (IV), were assessed in patients suffering from non-Hodgkin lymphoma [NHL] or chronic lymphocytic leukemia (CLL), (see 0169).  The specification teaches that patients were treated with up to 24 doses of REGN1979: 4 weekly doses during a 4-week induction period, followed by an additional 8 weekly doses, and 12 or more doses administered Q2W during a maintenance period, until progression, (0191). 
Secondly, the specification does not enable a method of administering a therapeutic protein, (including REGN1979) to a subject at the doses and regimen recited in instant claims. The specification teaches that the REGN1979 was administered using a step-up dose of 160 mg during weekly treatment and 320 mg 2, a monoclonal anti-CD20 antibody) and (example 1, 0191). However, the specification fails to teach that any therapeutic protein, (including REGN1979) has been administered to a subject in de-escalating fashion, wherein the subject received 40%-60% of the primary dose.
Thirdly, the specification does not enable a method mitigating adverse effects of cytokine release syndrome or infusion-related reaction by administering any therapeutic protein. The specification asserts that Figure 1 illustrates the incidence of CRS/IRR during the first five weeks of therapy with REGN1979 at various dose levels. However, the specification does not teach how the CRS/IRR is evaluated, or what cytokines are measured to assess this effect. It was known in the prior art that common adverse effects of REGN1979 treatment include cytokine release syndrome, (CRS) and infusion related reaction (IRR), (see Bannerji et al, Blood, 2016, Vol. 128, No. 22, pp. 621., 4th paragraph on page 2). However, the specification fails to teach that any therapeutic protein, (including REGN1979) has been given to a subject in de-escalating fashion, wherein the subject received 40%-60% of the primary dose.    
Fourthly, the claims broadly encompass administering any therapeutic protein or an antibody. However, the specification only teaches administration of REGN1979 (anti-CD20 x anti-CD3 bispecific monoclonal antibody), a drug that was known to treat B Cell Lymphoma since 2014, (see Varghese et al, Blood, 2014 Vol. 124, No. 21, poster #625). Thus, because of the lack of adequate descriptive support in the specification for all possible therapeutic proteins, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the full scope of the therapeutic proteins to 
Finally, with respect to claims 52, 54, 55, 58, 60, 61, which encompass administration of an antibody, the specification only enables administering REGN1979 for treating NHL or CLL. However, the specification fails to teach administering REGN1979 or any other antibody at the doses and regiment recited in instant claims. 
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, one skilled 
	Due to the large quantity of experimentation necessary to generate the infinite number therapeutic proteins or antibodies encompassed in the claims and screen the same for a dosing regimen (with fractions of a first, secondary, and tertiary dose) to mitigate adverse effects of cytokine release syndrome or infusion-related reaction; the lack of direction/guidance presented in the specification regarding the same;  the absence of working examples regarding the same; the complex nature of the invention; the unpredictability of mitigating CRS and IRR with any therapeutic protein (but having a common dosing regimen); and the breadth of the claims, the skilled artisan would not know how to make and use the invention recited in claims in its full scope. 

Claim Rejections - 35 U.S.C. § 112 [a]; Written Description:

5b.	Claims 1-2, 4, 6, 10-11, 13, 18, 19, 24-26, 30-33, 35, 39-49, 52, 54-56, 58, 60-63, 71, 74-75, 78-79, 81-82, 90-92, 95-96 and 99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims encompass a method of administering a primary dose of the 
The specification teaches that the safety, tolerability, and dose-limiting toxicities (DLTs) of REGN1979, (anti-CD20 x anti-CD3 bispecific monoclonal antibody) administered intravenously (IV), were assessed in patients suffering from non-Hodgkin lymphoma [NHL] or chronic lymphocytic leukemia (CLL), (see 0169).  The specification teaches that patients were treated with up to 24 doses of REGN1979: 4 weekly doses during a 4-week induction period, followed by an additional 8 weekly doses, and 12 or more doses administered Q2W during a maintenance period, until progression, (0191). 
The patients also received one dose of rituximab, (375 mg/m2, a monoclonal anti-CD20 antibody) and that the REGN1979 was administered using a step-up dose of 160 mg during weekly treatment and 320 mg during Q2W maintenance treatment. Also taught is that dose groups with step-up doses of REGN1979 below 160 mg weekly treatment and below 320 mg REGN1979 Q2W maintenance treatment may be evaluated also, (example 1, 0191). 
	It was known in the prior art that common adverse effects of REGN1979 treatment include cytokine release syndrome, (CRS) and infusion related reaction (IRR), (see above). However, the specification fails to teach that any therapeutic protein, 
With respect to recited therapeutic protein, the instant claims do not require any structure for said therapeutic protein. The specification only teaches administration of REGN1979 (anti-CD20 x anti-CD3 bispecific monoclonal antibody), a drug that was known to treat B Cell Lymphoma since 2014, (see above). Thus, because of the lack of adequate descriptive support in the specification for all possible therapeutic proteins, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the full scope of the moieties as broadly claimed and encompassed by the claims as written.  
In order to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559,1569, 43 USPQ2d 1398,1406 (Fed. Cir. 1997). In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, “An adequate written description of a DNA... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”
Moreover, the recitation of a “therapeutic protein”, which includes “all possible” therapeutic proteins, lacks descriptive support in the claims and specification as originally filed because there are no structural requirements for said therapeutic protein, which means that one of ordinary skill in the art would not be reasonably apprised as to the structure of a therapeutic protein or whether Applicant was in possession of the genus of ““all possible therapeutic proteins” given the scope of the recitation in the claims, as written.
In the absence of sufficient recitation of distinguishing characteristics, one of skill in the art would not recognize from the disclosure that the applicant was in possession of the full scope of the claimed moieties. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester u. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886,1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Conclusion:
6.	No claim is allowed.
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        23 March 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647